No. 120,996

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                     PAIGE HATFIELD,
                                        Appellant.

                              SYLLABUS BY THE COURT

1.
       Expert testimony may be admissible when scientific, technical, or other
specialized knowledge will help the trier of fact to understand the evidence or determine
a fact in issue.


2.
       The benchmark for determining whether expert testimony is admissible is not
whether that testimony is scientific but whether it involves information outside the
common realm of human experience—and obtained through reliable methods—that
could meaningfully assist the jury in its deliberations.


3.
       A person may testify as an expert if the person is qualified and if his or her
opinions result from reliable methods or principles. A person is qualified when he or she
has the requisite knowledge, skill, experience, training, or education to provide helpful
insight on a matter that would benefit from expert opinion. Courts assess reliability by
determining whether a person's testimony is based on sufficient facts or data and results
from reliable principles and methods, as well as whether the witness has reliably applied
the principles and methods to the facts of the case.


                                              1
4.
       The touchstone for reliability of expert testimony is not the correctness of the
expert's conclusions but the soundness of his or her methodology.


5.
       The district court, as evidentiary gatekeeper, has broad discretion to determine
whether proposed expert testimony is admissible. And a district court has considerable
leeway in deciding how to go about determining whether particular expert testimony is
reliable. A court only abuses that discretion when no reasonable person would take the
view it adopted or when it bases its decision on an error of law or fact.


6.
       The rejection of expert testimony is the exception rather than the rule. Vigorous
cross-examination, presentation of contrary evidence, and careful instruction on the
burden of proof remain the traditional and appropriate means of attacking shaky but
admissible evidence.


7.
       K.S.A. 60-404 requires a party to raise a timely and specific objection to evidence
in order for it to be considered on appeal. This requirement ensures that a district court
has the opportunity to act as the evidentiary gatekeeper at trial.


8.
       Expert testimony is not objectionable merely because it embraces an issue to be
decided by the trier of fact. Such evidence may be admissible if it will aid the jury in the
interpretation of technical facts or when it will assist the jury in understanding the
material in evidence.



                                              2
9.
       The decision whether to hold a pretrial hearing to determine the admissibility of
expert-opinion testimony is a question entrusted to the district court's discretion. The
purpose of such a hearing is to determine whether a witness qualifies as an expert and
whether the witness' testimony satisfies the requirements of K.S.A. 2020 Supp. 60-
456(b).


10.
       Prosecutors have considerable latitude in crafting arguments. But a prosecutor's
comments during closing argument must accurately reflect the evidence and accurately
state the law. And those comments cannot be intended to inflame the passions or
prejudices of the jury or to divert the jury from its duty to decide the case based on the
evidence and the controlling law.


11.
       It is improper for a prosecutor to make statements during closing argument that
attempt to shift this burden of proof to the defendant. But there is a difference between
the prosecutor shifting the burden of proof—asserting the defense must prove a crime
was not committed—and pointing out the absence of evidence to support the defense
argument that there are holes in the State's case.


12.
       When a defendant challenges the sufficiency of the evidence, an appellate court
reviews the evidence in a light most favorable to the State to determine whether a rational
fact-finder could find the defendant guilty beyond a reasonable doubt. The court does not
reweigh the evidence, resolve evidentiary conflicts, or reassess witness credibility.


       Appeal from Johnson District Court; BRENDA M. CAMERON, judge. Opinion filed April 9, 2021.
Affirmed.



                                                3
        Stacey L. Schlimmer, of Olathe, for appellant.


        Jacob M. Gontesky, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before WARNER, P.J., POWELL, J., and MCANANY, S.J.

        WARNER, J.: K.G., a four-month-old child, developed difficulty breathing and
exhibited seizure-like symptoms several hours after he was dropped off at Paige
Hatfield's in-home daycare. After reviewing K.G.'s history and symptoms—multiple
subdural hematomas, retinal hemorrhaging, and retinoschisis—doctors diagnosed him
with abusive head trauma. The State charged Hatfield with aggravated battery and
operating an unlicensed daycare, and a jury convicted her of both charges. She now
appeals, challenging multiple aspects of the evidence and arguments presented during her
trial. After carefully and thoroughly reviewing the record before us, we affirm.


                           FACTUAL AND PROCEDURAL BACKGROUND

        K.G. was born in September 2016. Because both his parents worked, K.G.'s
Mother enrolled him in Hatfield's Haven, an unlicensed daycare operated by Hatfield out
of her Olathe home. K.G. began attending daycare in early January 2017 (after K.G.'s
Mother's maternity leave expired).


        On January 31—the twelfth day K.G. attended Hatfield's Haven—Mother dropped
K.G. off at daycare at around 7:30 a.m. A little before 1 p.m., Hatfield took a picture of
K.G., swaddled and smiling, and sent it to Mother. About 30 minutes later, Hatfield
called 911 because K.G.'s eyes had rolled back in his head and he would not make eye
contact. Paramedics found he was not breathing properly and, based on his posturing,
may have experienced a seizure. An ambulance transported K.G. to Overland Park
Regional Medical Center, where a computerized tomography (CT) scan revealed three

                                                    4
acute subdural hematomas (recent bleeding between certain membranes between the skull
and brain), including bilateral subdural hematomas (bleeding on both the left and right
sides of the head). K.G. was transferred to the pediatric intensive care unit at Children's
Mercy Hospital later that afternoon.


       Over the next several days, doctors examined K.G. for other injuries. K.G.'s
injuries were largely internal; apart from soft tissue swelling on the top of his head, K.G.
had no external injuries. But along with the subdural hematomas, K.G. had a
subarachnoid hematoma (bleeding between deeper membranes between the skull and
brain). K.G. also suffered from severe retinal hemorrhaging and vitreous hemorrhaging in
both eyes. And doctors observed retinoschisis (a separation of the retina's layers) in both
eyes. As a result of these injuries, K.G. has experienced developmental delays, loss of
brain volume, and partial, if not complete, blindness.


       Each of K.G.'s injuries—a subarachnoid and multiple subdural hematomas, retinal
hemorrhaging, and retinoschisis—could stem from a medical condition, trauma, or an
unknown cause. Trauma can be either accidental or nonaccidental. Because bilateral
subdural hematomas and retinoschisis are often the result of significant force, doctors at
Children's Mercy contacted the hospital's child-abuse section while Detective Brian
Peters of the Olathe Police Department followed up on the 911 call.


       Detective Peters interviewed Hatfield after K.G. was admitted to the hospital.
Hatfield stated that she had not hurt K.G. and that there had been no accident. According
to Hatfield, K.G. developed a wet cough after he fell asleep. When Hatfield tipped K.G.
back, he spit up, and she called 911 after he would not make eye contact. Mother and
Father also denied hurting K.G. or that an accident occurred to injure him.




                                              5
       At the same time, doctors attempted to determine the cause of K.G.'s injuries.
Testing did not reveal an underlying medical condition. Mother related three earlier
incidents since K.G.'s birth that had caused her concern:


   • In early October 2016, K.G. fell off a bed while laying on Mother. Mother took
       him to Children's Mercy, and a CT scan showed no injuries.


   • Later that month, Mother's car was rear-ended when K.G. was in a rear-facing car
       seat. Mother took K.G. to see his doctor, who concluded K.G. was a normal baby
       with no injuries.


   • In mid-January 2017, K.G. was hospitalized for gastroenteritis at Children's
       Mercy; he was discharged January 26—five days before the incident that gave rise
       to the investigation. On January 27, Mother texted Hatfield, explaining K.G. had
       wiggled and fallen out of his Bumbo seat (a play-seat for infants).


       The doctors determined none of these past incidents contributed to K.G.'s injuries.
Given the severity of these injuries and because they were not caused by a medical
condition or accidental trauma, Dr. James Anderst, head of the Children's Mercy child-
abuse investigative unit, diagnosed K.G. with abusive head trauma—the nonaccidental
infliction of head trauma by another. Based on Dr. Anderst's diagnosis and Detective
Peters' investigation, the State charged Hatfield with aggravated battery and unlawfully
operating a childcare facility.


       Before trial, Hatfield filed a motion to exclude Dr. Anderst, who testified at the
preliminary hearing, from testifying as an expert at trial. She argued his testimony was
unreliable because it stemmed from a faulty differential diagnosis—meaning, his
conclusions were based on excluding various potential causes (such as medical
conditions and accidental trauma) rather than deriving his findings from observations of

                                             6
K.G. or interpreting the tests performed on him. The court denied Hatfield's motion,
finding Dr. Anderst was qualified through his education and experience and his methods
for reaching his opinion and diagnosis were generally accepted in his field and supported
by substantial documentation.


       The case proceeded to a multiple-day jury trial. There, the State presented
testimony from six doctors from a variety of disciplines, including Dr. Anderst, who
treated K.G. All the doctors concluded K.G. presented acute symptoms consistent with a
nonaccidental injury, though they differed as to when the underlying injury occurred.
Dr. David Nielsen, a pediatric neuroradiologist, dated the blood on K.G.'s January 31 CT
scan to be between 12 hours and a few days old. Dr. Christian Kaufman, a pediatric
neurosurgeon, dated the same blood between 0 and 72 hours old, though he noted K.G.
was more likely to have exhibited symptoms closer to when the injury occurred. And
Dr. Anderst explained that blood cannot always be accurately aged using a CT scan
because active clots, a combination of old and new trauma, and the blood's mixture with
spinal fluid can affect the estimate. Dr. Anderst stated he believed K.G. was immediately
symptomatic after whatever trauma he suffered occurred.


       As part of her defense, Hatfield called Dr. Joseph Scheller to testify as an expert.
Dr. Scheller, a pediatric neurologist with a subspecialty in neuroimaging, agreed that the
blood on K.G.'s CT scan was acute—of recent origin—but suggested an alternative
theory to explain K.G.'s injuries. He explained a minor injury from several months earlier
likely allowed fluid to accumulate in K.G.'s skull; this fluid increased the pressure on
K.G.'s brain, eventually tearing blood vessels and resulting in his injuries. In other words,
Dr. Scheller believed K.G.'s injuries were a new manifestation of a chronic condition.


       The jury found Hatfield guilty of both crimes charged. They also found that two
aggravating factors—K.G.'s age and Hatfield's position of trust—warranted a sentencing
departure. The district court thus imposed an 86-month prison sentence for the


                                              7
aggravated-battery conviction and a nominal fine for the unlicensed-childcare-facility
conviction. Hatfield now appeals her conviction for aggravated battery.


                                        DISCUSSION

       Hatfield challenges multiple aspects of the trial. She argues that the district court
abused its discretion when it ruled on several evidentiary questions, ranging from
allowing Dr. Anderst to testify as an expert witness to making cautionary statements
while Hatfield's attorney questioned Detective Peters. She also alleges that the prosecutor
committed multiple errors during closing argument and that these errors, individually or
in combination, deprived her of a fair trial. And she claims there was not sufficient
evidence presented to support her conviction for aggravated battery.


       After carefully considering Hatfield's arguments, we find only one error, as the
prosecutor misstated the nature of K.G.'s injuries by saying he suffered a neck contusion
(not a contusion on the top of his head). But we are convinced that this misstatement did
not change the outcome of the trial. We therefore affirm Hatfield's conviction.


   1. The district court did not err when it allowed Dr. Anderst to testify as an expert
      witness.

       Hatfield challenges three aspects of the expert testimony of Dr. Anderst—the head
physician at the Children's Mercy child-abuse investigative unit who investigated K.G.'s
injuries and ultimately diagnosed him with abusive head trauma. Hatfield argues that the
district court erred when it allowed Dr. Anderst to provide expert-opinion testimony,
claiming the doctor employed unreliable methods to reach his diagnosis. She also asserts
that Dr. Anderst's testimony that K.G.'s injuries were caused by nonaccidental abusive
head trauma usurped the role of the jury by opining on the question of intent. And she
argues that the district court's decision to allow Dr. Anderst to testify as an expert witness
without first conducting a dedicated hearing on that point (often called a Daubert



                                              8
hearing) deprived her of an opportunity to cross-examine him before trial and infringed
her right to confront witnesses against her.


       1.1.   Dr. Anderst's testimony was based on and applied reliable methods and
              principles.

       Hatfield challenges multiple aspects of Dr. Anderst's expert testimony. She points
out that Dr. Anderst's conclusions regarding the aging of the blood on K.G.'s CT scans
conflicted with the opinions of other experts. She argues that the methodology
Dr. Anderst employed—excluding potential causes of injury through investigation and
then determining whether the remaining cause (here, nonaccidental head trauma) was
consistent with K.G.'s medical documentation—was forensic in nature rather than
medical or scientific. And she asserts that some of Dr. Anderst's opinions are inconsistent
with medical literature and studies regarding abusive head trauma.


       K.S.A. 2020 Supp. 60-456(b) governs the admissibility of expert-opinion
testimony. Broadly speaking, expert testimony may be admissible when "scientific,
technical or other specialized knowledge will help the trier of fact to understand the
evidence or determine a fact in issue." K.S.A. 2020 Supp. 60-456(b).


       Since 2014, Kansas courts have employed a standard to determine whether
proposed testimony will aid the jury that is "substantively identical" to Federal Rule of
Evidence 702 and consistent with the discussion of that rule in Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993). State v.
Lyman, 311 Kan. 1, 21, 455 P.3d 393, cert. denied 141 S. Ct. 174 (2020). A person may
testify about his or her specialized—or expert—opinions if the person is qualified and if
his or her opinions result from reliable methods or principles. A person is qualified when
he or she has the requisite "knowledge, skill, experience, training or education" to
provide helpful insight on a matter that would benefit from expert opinion. K.S.A. 2020
Supp. 60-456(b). And courts assess reliability by determining whether a person's


                                               9
testimony is "based on sufficient facts or data" and results from "reliable principles and
methods," as well as whether "the witness has reliably applied the principles and methods
to the facts of the case." K.S.A. 2020 Supp. 60-456(b).


       The district court, as evidentiary gatekeeper, has broad discretion to determine
whether proposed expert testimony meets this threshold. See In re Cone, 309 Kan. 321,
327, 435 P.3d 45 (2019). A court only abuses that discretion when no reasonable person
would take the view it adopted or when it bases its decision on an error of law or fact.
State v. Marshall, 303 Kan. 438, 445, 362 P.3d 587 (2015). Nevertheless, the "'rejection
of expert testimony is the exception rather than the rule.'" Smart v. BNSF Railway Co., 52
Kan. App. 2d 486, 496, 369 P.3d 966 (2016). "Vigorous cross-examination, presentation
of contrary evidence, and careful instruction on the burden of proof" remain "the
traditional and appropriate means of attacking shaky but admissible evidence." Daubert,
509 U.S. at 596.


       Hatfield does not challenge Dr. Anderst's qualifications as an expert—he is not
only a medical doctor but also leads Children's Mercy's child-abuse investigation unit.
Instead, she argues that his testimony was unreliable because it was inconsistent with
other experts and employed a different methodology than strictly reading and interpreting
K.G.'s medical documentation.


       The touchstone for reliability under K.S.A. 2020 Supp. 60-456(b) is "'not the
correctness of the expert's conclusions but the soundness of his [or her] methodology.'"
Lyman, 311 Kan. at 28 (quoting Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311,
1318 [9th Cir. 1995]). To underscore this point, our Kansas Supreme Court has explained
that the "overarching subject" of the expert inquiry is "the evidentiary relevance and
reliability of the principles that underlie a proposed expert submission." (Emphasis
added.) Lyman, 311 Kan. at 28. In other words, the "'focus . . . must be solely on



                                             10
principles and methodology, not on the conclusions that they generate.'" 311 Kan. at 28
(quoting Daubert, 509 U.S. at 595).


       Just as district courts have broad discretion generally to determine whether to
admit expert-opinion testimony, courts have "considerable leeway in deciding in a
particular case how to go about determining whether particular expert testimony is
reliable." Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152, 119 S. Ct. 1167, 143
L. Ed. 2d 238 (1999); see also Lyman, 311 Kan. at 22 (reliability is a flexible inquiry that
"must be tied to the particular circumstances of the particular case"). And reliability can
be demonstrated in a number of ways. Daubert, for example, discussed a nonexhaustive
list of factors that a district court may consider when assessing the soundness of the
scientific or technical method an expert employs: Has the method been tested? Has it
been subjected to publication and peer review? Is there a known error rate or margin? Is
the position generally accepted within the scientific or technical community? See 509
U.S. at 592-94. And the reliability of an expert's approach can also be demonstrated
based on the expert's personal knowledge or experience, coupled with an explanation as
to "'how that experience leads to the conclusion reached, why that experience is a
sufficient basis for the opinion, and how that experience is reliably applied to the facts.'"
Smart, 52 Kan. App. 2d at 495.


       Applying these principles here, our review of the record shows the district court
did not err when it allowed Dr. Anderst to testify as an expert. At both the preliminary
hearing and the trial, Dr. Anderst testified about the methods employed by medical
professionals who investigate potential child abuse—observing a child's manifested
injuries, investigating and ruling out potential causes of those injuries (such as medical
conditions or accidents), and comparing any remaining sources of the injury with the
child's medical and personal documentation. He also explained how he applied those
methods to the specific facts and medical documentation in this case to reach his
conclusion that K.G.'s injuries were caused by abusive head trauma.


                                              11
       Though Hatfield challenges numerous aspects of Dr. Anderst's opinions on appeal,
many of her arguments are concerned with the credibility of the doctor's ultimate
conclusions, not the methodologies he employed. For example, Hatfield points out that
other witnesses (including two who testified for the State) indicated that K.G.'s CT scan
showed blood that could (or potentially would) predate a January 31 injury at the
daycare. Yet Dr. Anderst testified that in his experience, efforts to determine the age of
blood through CT scans can be misleading and polluted by factors irrelevant to a child's
immediate injury; for this reason, he looked to when the child started experiencing
symptoms. Hatfield raises similar challenges to Dr. Anderst's statement that the soft-
tissue swelling on the top of K.G.'s head could have been caused by blunt-force trauma—
a statement potentially at odds with testimony from the medical professional who initially
treated K.G. As the district court noted, this is a matter which Hatfield could—and did—
explore through "thorough cross-examination." But this difference of opinion does not
mean that the methods Dr. Anderst employed were unreliable.


       Hatfield also points out several perceived deficiencies or inconsistencies in
Dr. Anderst's testimony, arguing that these areas demonstrate that his opinions were not
sufficiently rooted in the facts of the case or were based on unsound analysis. She asserts,
for instance, that Dr. Anderst could not recall during cross-examination whether he
consulted with social workers or detectives on the case to make sure he had all the facts
necessary to render his opinion and could not recall the name of the person who
described the blood initially drawn from K.G.'s subdural hematoma. She notes that
Dr. Anderst could not recollect two authors' names when he was asked about various
studies during cross-examination or how the circumstances of other studies could be
applied to the facts of this case. And she argues that one law review article cited by
Dr. Anderst relating to differential diagnoses—the approach he applied—can be read to
question his method of analysis.



                                             12
       But these argued inconsistencies, while fair discussion for cross-examination or
presentation of contrary opinions, do not render the district court's reliability finding
unreasonable. Indeed, scientific inquiry by its very nature can lead to disagreement and
evolving analysis. Accord Daubert, 509 U.S. at 596-97 (noting that "open debate is an
essential part of both legal and scientific analyses," though "[s]cientific conclusions are
subject to perpetual revision"). The fact that Dr. Anderst could potentially have done
more during his investigation or could not remember specific details of a study during his
testimony may affect the jury's assessment of his credibility, but it does not render his
testimony inadmissible.


       Finally, Hatfield argues that Dr. Anderst's deductive method of analysis—often
called a "differential" diagnosis—is unreliable as a matter of course. According to
Hatfield, Dr. Anderst used a forensic approach focused on eliminating potential causes of
injury, not a technical or scientific analysis of the CT scan or K.G.'s other medical
documentation. Hatfield raised this argument to the district court, both in her initial
request for a pretrial Daubert hearing and at trial, emphasizing the difference between
Dr. Anderst's analysis and that of a radiologist or other specialist. The district court
disagreed, finding that Dr. Anderst had testified about "his methodology, his findings, the
facts he used, [and] all the data he used" and that the methods and principles he relied
upon were reliable.


       As a starting point, we observe that the subject of expert-opinion testimony need
not be "scientific" to be admitted. K.S.A. 2020 Supp. 60-456(b) recognizes that a jury's
understanding may benefit from "scientific, technical or other specialized knowledge."
(Emphasis added.) The benchmark for determining whether expert testimony is
admissible is not whether that testimony is "scientific" but whether it involves
information outside the common realm of human experience—and obtained through
reliable methods—that could meaningfully assist the jury in its deliberations.



                                              13
       That said, there is significant medical and legal literature documenting differential
diagnosis as a manner of ascertaining whether a child has suffered abusive head trauma.
See Dr. Sandeep Narang, M.D., J.D., A Daubert Analysis of Abusive Head Trauma/
Shaken Baby Syndrome, 11 Hous. J. Health L. & Pol'y 505 (2011) (aggregating studies).
Dr. Anderst's explanation of his methodology and his application of those principles was
consistent with this literature. See 11 Hous. J. Health L. & Pol'y at 571-74. After
reviewing K.G.'s injuries, he inquired as to K.G.'s medical history and family history to
determine whether either could have caused his present condition. When he was
confident he could exclude a preexisting medical condition and accidental injury as
causes, Dr. Anderst reviewed all of K.G.'s medical documentation and any other
information available to determine whether those were consistent with a nonaccidental
injury—i.e. abusive head trauma. This approach was not, as Hatfield asserts, merely one
of negation of other possible causes; it required a scientific reconciliation of K.G.'s
medical tests and conditions to determine whether they could have resulted from
traumatic abuse. Nor does the record show—as Hatfield argues—that Dr. Anderst's
diagnosis was based solely on the presence of K.G.'s subdural hematomas, retinal
hemorrhages, and altered mental state (often called the "triad" of injuries surrounding
abusive head trauma); the doctor testified in detail about the analytic steps that led to his
opinion of what caused K.G.'s injuries.


       In considering whether Dr. Anderst could testify as an expert, the district court
reviewed his testimony from the preliminary hearing. The court concluded that
Dr. Anderst's approach to diagnose abusive head trauma was generally accepted in the
medical community and that he adequately explained his methodology and findings to
render his testimony reliable. The court did not abuse its discretion when it allowed
Dr. Anderst to present expert-opinion testimony.




                                              14
       1.2.   Dr. Anderst's testimony did not impermissibly invade the province of the
              jury when he testified that K.G.'s injuries were nonaccidental.

       Hatfield also argues that the district court erred in allowing Dr. Anderst to testify
because his opinions that K.G.'s injuries were nonaccidental and the result of abusive
head trauma were improper legal conclusions that usurped the role of the jury. We do not
find this argument persuasive for several reasons.


       First, though Hatfield objected to the reliability of Dr. Anderst's expert testimony,
she does not appear to have raised this particular question—whether his abusive-head-
trauma diagnosis invaded the role of the jury—at trial. K.S.A. 60-404 requires a party to
raise a timely and specific objection to evidence in order for it to be considered on
appeal. See State v. King, 288 Kan. 333, 336, 204 P.3d 585 (2009) (compliance with
K.S.A. 60-404 is required to preserve evidentiary issues for appellate review). This
requirement ensures that a district court has the opportunity to act as the evidentiary
gatekeeper—a role particularly important in issues involving the admission of expert
testimony. See Smart, 52 Kan. App. 2d at 496. We are not convinced that Hatfield's
general objection to Dr. Anderst's testimony allowed the district court to evaluate the
admissibility of this evidence in light of the challenge Hatfield now asserts on appeal.


       The fact that Hatfield's brief fails to address and acknowledge this preservation
question is similarly problematic. Kansas Supreme Court Rule 6.02(a)(5) (2020 Kan. S.
Ct. R. 35) requires an appellant to cite "a pinpoint reference to the location in the record
on appeal where the issue was raised and ruled on" in the district court. Or "[i]f the issue
was not raised below," the brief must include "an explanation why the issue is properly
before the court." (2020 Kan. S. Ct. R. 35.) Here, Hatfield merely cites to her general
arguments regarding whether Dr. Anderst may testify as an expert; she does not point to
an instance where she raised this particular challenge or explain why this court can (or
should) consider the question for the first time on appeal. See Ellie v. State, 312 Kan.



                                             15
___, 481 P.3d 1208 (2021) (declining to consider an argument when the State's briefing
did not comply with Rule 6.02[a][5]).


       Third, even if Hatfield's general objection were sufficient to preserve the present
question for our review, Hatfield's argument would lack merit. Kansas law has long
recognized that expert testimony is not objectionable merely because it embraces an issue
to be decided by the trier of fact. See K.S.A. 2020 Supp. 60-456(d); State v. Smallwood,
264 Kan. 69, Syl. ¶ 4, 955 P.2d 1209 (1998). Rather, such evidence may be admissible if
it "will aid the jury in the interpretation of technical facts or when it will assist the jury in
understanding the material in evidence." State v. Steadman, 253 Kan. 297, 304, 855 P.2d
919 (1993).


       The Kansas Supreme Court applied this principle in State v. Struzik, 269 Kan. 95,
100-01, 5 P.3d 502 (2000), where it held that a district court did not err when it allowed
an expert to testify in a felony murder case that medical evidence contradicted the
defendant's argument that the victim's injuries were accidental. The court found that the
"defining point" in its analysis was that the expert's testimony was "based on medical
evidence involving the character and severity of [the victim's] injuries," not the expert's
opinion of "Struzik's veracity or credibility." 269 Kan. at 101. Similarly, Dr. Anderst's
testimony focused on the nature of his investigation and on K.G.'s injuries. The fact that
he concluded those injuries were nonaccidental and the result of abusive head trauma
does not render his opinions inadmissible. In short, Hatfield has not shown any error by
the district court in allowing Dr. Anderst to testify.


       1.3.    The court did not violate Hatfield's constitutional right to confront
               witnesses when it denied her request for a pretrial Daubert hearing.

       In her final argument regarding Dr. Anderst's testimony, Hatfield contends the
district court's decision not to allow the doctor to testify without first holding a pretrial
"Daubert hearing" violated the Confrontation Clause of the Sixth Amendment to the


                                               16
United States Constitution. She argues that because she was not given an opportunity to
discuss the studies on which Dr. Anderst based his approach at a previous hearing, she
was deprived of a meaningful opportunity for cross-examination on these issues.


       The Sixth Amendment provides: "In all criminal prosecutions, the accused shall
enjoy the right . . . to be confronted with the witnesses against him." U.S. Const. amend.
VI; State v. Henderson, 284 Kan. 267, Syl. ¶ 1, 160 P.3d 776 (2007); see also Kan.
Const. Bill of Rights, § 10 (in criminal prosecutions, providing the accused the right "to
meet the witness face to face"). This right to confront witnesses ensures that the
defendant has the opportunity to cross-examine and thus test the credibility of the
prosecution's witnesses. State v. Friday, 297 Kan. 1023, Syl. ¶ 19, 306 P.3d 265 (2013);
see also State v. Noah, 284 Kan. 608, Syl. ¶ 5, 162 P.3d 799 (2007) (Confrontation
Clause "guarantees an opportunity for effective cross-examination, not cross-examination
that is effective in whatever way, and to whatever extent, the defense might wish").


       The district court's decision did not impair Hatfield's right to effectively cross-
examine Dr. Anderst. The decision whether to hold a pretrial hearing to determine the
admissibility of expert-opinion testimony is a question entrusted to the district court's
discretion. See K.S.A. 2020 Supp. 60-457(b). The purpose of such a hearing is "to
determine whether [a] witness qualifies as an expert and whether the witness's testimony
satisfies the requirements" of K.S.A. 2020 Supp. 60-456(b). K.S.A. 2020 Supp. 60-
457(b). It is not intended to serve as a fishing expedition for testing every aspect of the
witness' knowledge or a dry-run for defense counsel's cross-examination at trial. Accord
Daubert, 509 U.S. at 596 (emphasizing that expert admissibility procedures were never
intended to replace "[v]igorous cross-examination" at trial). Here, the district court
concluded that Dr. Anderst's testimony during Hatfield's preliminary hearing—a hearing,
we note, where Hatfield was present and cross-examined Dr. Anderst—rendered a
separate hearing unnecessary.



                                             17
       And our review of the record demonstrates that Hatfield had an opportunity to
effectively cross-examine Dr. Anderst when he testified at trial. Hatfield's counsel
questioned Dr. Anderst extensively about his background, the studies on which he based
his opinions, and the methods he used in his analysis. While she may not have known the
exact articles Dr. Anderst relied on until that point, the lack of a separate pretrial Daubert
hearing did not impair Hatfield's ability to generally examine and ask about the types of
studies he used. Her challenge under the Confrontation Clause is without merit.


   2. The district court did not err when it cautioned Hatfield that certain questioning
      could open the door to admitting evidence of other crimes or civil wrongs.

       Hatfield next argues that the district court overstepped its judicial role and violated
her constitutional right to present a defense when the court cautioned her that a question
she asked Detective Peters during cross-examination might open the door to otherwise
inadmissible evidence of other crimes and civil wrongs under K.S.A. 2020 Supp. 60-455.


       Some further background is necessary for context. Detective Peters was assigned
to investigate K.G.'s injuries. Late on the day K.G. was taken to the hospital, Peters
interviewed Hatfield at her house before going to Children's Mercy to interview K.G.'s
parents and discuss K.G.'s injuries with hospital staff. Over the next week, Peters
executed search warrants for Hatfield's house and cell phone. He continued his
investigation by researching Hatfield's and the parents' employment history, collecting
K.G.'s medical records and reports, and speaking with Dr. Anderst.


       During trial, Detective Peters described this investigation, explaining that he relied
on all available evidence when determining whether a crime had occurred. In an effort to
neutralize this testimony during cross-examination, Hatfield attempted to show that the
detective's investigation relied too heavily on Dr. Anderst's diagnosis. To emphasize this
point, she asked Peters to set aside Dr. Anderst's conclusions and specify "[w]hat



                                             18
incriminating evidence do you have, would you consider to be incriminating during those
interviews of Ms. Hatfield[?]"


       The State then interrupted and noted that Hatfield's question might elicit
unfavorable information. Outside the jury's presence, the State elaborated that Detective
Peters might respond by mentioning two prior instances that raised concerns about how
Hatfield cared for children. Hatfield asserted these instances either did not occur or were
brought to light later in the investigation, and she only asked Peters about the January 31
interview. After considering both positions, the court cautioned Hatfield that if she
decided to "go down that path any further," she "might open the door for this other
information to come in."


       Hatfield argues that this warning impermissibly limited her ability to shape and
present her defense. We disagree. The court did not prevent her from asking any
questions. She was free to engage in her defense strategy but apparently chose not to
pursue her original line of questioning in case Detective Peters provided incriminating
information. The district court did not err when it cautioned her about potential
consequences of those earlier questions. See State v. Boothby, 310 Kan. 619, Syl. ¶ 1, 448
P.3d 416 (2019).


   3. The prosecutor did not commit reversible error during closing argument.

       In addition to the evidentiary matters we have previously discussed, Hatfield
argues she was deprived of a fair trial because the prosecutor veered outside the
acceptable bounds of conduct in multiple ways during closing argument. We analyze
claims of prosecutorial error through a two-step process. State v. Chandler, 307 Kan. 657,
Syl. ¶ 5, 414 P.3d 713 (2018). First, we determine whether a prosecutor's actions fall
outside the latitude afforded to attorneys arguing at trial. If a prosecutor engaged in
impermissible conduct (that is, if the prosecutor erred), we proceed to the second step and



                                             19
consider whether the error is reversible—whether the prosecutor's actions prejudiced the
defendant's right to a fair trial under the constitutional harmless-error standard provided
in Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967). Chandler,
307 Kan. 657, Syl. ¶¶ 6-7.


       Prosecutors have considerable latitude in crafting arguments. See State v.
Longoria, 301 Kan. 489, 524, 343 P.3d 1128 (2015). But the permissible scope of
argument, though broad, is not unbounded. A prosecutor's comments during closing
argument must "accurately reflect the evidence" and "accurately state the law." State v.
Raskie, 293 Kan. 906, 917, 269 P.3d 1268 (2012). And those comments "cannot be
'intended to inflame the passions or prejudices of the jury or to divert the jury from its
duty to decide the case based on the evidence and the controlling law.'" 293 Kan. at 917.


       Hatfield asserts that the prosecutor committed numerous errors in virtually every
aspect of his argument, from attempting to shift the State's burden of proof to appealing
to jurors' sympathies to misrepresenting the evidence. We address each of these
allegations in turn. After thoroughly reviewing the parties' closing arguments and
comparing them to the evidentiary record, we conclude that Hatfield has shown only one
circumstance when the prosecutor's comments deviated from the scope of acceptable
argument—when he mistakenly stated on two occasions that K.G. suffered a neck
contusion instead of a contusion on the top of his head. But we are convinced beyond a
reasonable doubt that these misstatements, which were passing references and not the
focus of any discussion, did not affect the outcome of Hatfield's trial.


       3.1.   The prosecutor did not attempt to shift the State's burden of proof.

       Hatfield asserts that the prosecutor devoted much of his closing argument to
addressing the defense's theories as to what occurred with K.G. rather than discussing the
State's evidence. She contends that this discussion effectively shifted the State's burden of



                                             20
proof to the defendant, implying that Hatfield needed to rebut the State's evidence in
order to avoid a conviction.


       Before the State can convict a person of a crime, and thus deprive him or her of
liberty, it must prove the elements of that crime beyond a reasonable doubt. In re
Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970); Miller v. State, 298
Kan. 921, 935, 318 P.3d 155 (2014). Thus, Kansas courts have long held that it is
improper for a prosecutor to make statements during closing argument that attempt to
shift this burden of proof to the defendant. See State v. Pribble, 304 Kan. 824, 837, 375
P.3d 966 (2016). But courts have also routinely held that when the jury has been properly
instructed that the prosecution bears the burden of proof, a prosecutor may argue
inferences based on the balance or lack of evidence. See State v. McKinney, 272 Kan.
331, 346, 33 P.3d 234 (2001), overruled on other grounds by State v. Davis, 283 Kan.
569, 158 P.3d 317 (2007). This is because there is a difference between the prosecutor
shifting the burden of proof—asserting the defense must prove a crime was not
committed—and "pointing out the absence of evidence to support the defense argument
that there are holes in the State's case." Pribble, 304 Kan. at 837.


       In his closing argument, the prosecutor began his discussion of the aggravated-
battery charge by discussing "the evidence to support" that charge, focusing on the
"medical evidence" and "the doctors' testimony." The prosecutor discussed K.G.'s
injuries, noting the subdural and subarachnoid hematomas, the retinal hemorrhaging, and
retinoschisis. The prosecutor noted that this last injury—the tearing of 8 to 10 layers of
the retina—would result from "violent trauma" and "great force." Yet Hatfield had
indicated that when K.G. arrived at her home on January 31, he was making eye contact
and was able to see her.


       The prosecutor then turned to the defense's theories as to what may have occurred.
He prefaced his argument by noting that "the defense, their job is to point out to you


                                             21
other theories, other reasons why there may be doubt, and they are going to point those
out, and we're going to talk about them here." The prosecutor continued, arguing that the
jury "ha[d] to consider, is what they are telling you reasonable? Does it actually cast
doubt on what the doctors have told you?" The prosecutor then went on to discuss the
various explanations for K.G.'s injuries that the defense had proffered throughout the
course of the trial. The prosecutor concluded by again discussing the treating doctors'
trauma diagnoses.


       Viewed in this context, the prosecutor's statements did not shift the burden of
proof to Hatfield. Instead, they considered whether any of these explanations or theories
constituted reasonable doubt as to the explanation offered by the doctors at Children's
Mercy—that K.G. had suffered abusive head trauma. These comments were thus within
the bounds of permissible argument.


       3.2.    The State did not err by showing the jury photographs of K.G. that had
               previously been admitted as evidence.

       During his rebuttal argument, the prosecutor offered two pictures of K.G.—one
taken by Hatfield around 1 p.m. on January 31 and the other of K.G. intubated in a
hospital bed at Children's Mercy—to demonstrate the marked difference in the child's
condition during the day he spent at Hatfield's home. As he held the pictures, the
prosecutor argued:

               "[K.G.] went to [Hatfield's] house like this. He was smiling. He was happy. He
       was making eye contact, and [the defense] want[s] you to believe that he went to this
       from nothing that she did, even though your common sense and your experience tells you
       that's not the case. You don't get those kind of head injuries, those kind of serious injuries
       to your eye and not have the results he did immediately."


Hatfield argues that these pictures were shown to deliberately invoke the sympathies of
the jury and invite them to be persuaded by their emotions, not the facts of the case.


                                                    22
       Though a prosecutor has wide latitude during closing argument, arguments must
be based on the evidence. And emotions are not facts. A prosecutor thus errs when he or
she makes statements to inflame the emotions of the jury or distract the jury from its duty
to decide the case based on the evidence and the law. Longoria, 301 Kan. at 524.


       The Kansas Supreme Court recently discussed the problems associated with purely
emotional appeals in State v. Thomas, 311 Kan. 905, 468 P.3d 323 (2020). There, the
defendant was charged with child abuse and other related crimes. During closing
arguments, the prosecutor showed the jury photographs of the child's injuries, arguing the
jury should acquit the defendant if they thought such conduct was permissible. The court
found this argument impermissibly invited the jurors to make an "emotional assessment
about what was okay" instead of deciding the case on the law and facts. 311 Kan. at 913.


       The prosecutor's comments in this case are distinguishable from the prosecutor's
arguments in Thomas, however. Instead of appealing solely to the jurors' emotions, the
prosecutor here offered the pictures to show the difference in K.G.'s condition over the
course of a short period of time, arguing that Hatfield (who was caring for K.G.) must be
responsible for the change. These arguments were offered after Hatfield's attorney's
closing argument, which emphasized Dr. Scheller's theory that K.G.'s injuries were a
delayed manifestation of previous injury.


       Courts analyze claims of prosecutorial error based on the specific facts and
particulars of each case. See State v. Sherman, 305 Kan. 88, 110-11, 378 P.3d 1060
(2016). Though the prosecutor's use of the photographs during rebuttal may have had a
powerful impact, the prejudicial nature of evidence does not render it off-limits for
argument. After all, relevant evidence by its very nature is prejudicial. Both photographs
the prosecutor showed here had previously been admitted for the jury's consideration.




                                            23
And the photographs were offered in the context of arguing critical facts of the case. The
prosecutor's actions were within the scope of acceptable argument.


       3.3.   The prosecutor did not commit reversible error by mischaracterizing or
              misstating the evidence.

       As we have discussed, prosecutors (and attorneys generally) enjoy considerable
leeway to explore and explain the evidence during closing argument. This leeway
includes broad discretion to decide "the language and the manner" of the prosecutor's
presentation. State v. Hall, 292 Kan. 841, Syl. ¶ 4, 257 P.3d 272 (2011). But the
prosecutor's statements must remain within the parameters of the evidence presented.
Thus, a prosecutor may "draw reasonable inferences from the evidence" but may not
"comment upon facts outside the evidence." 292 Kan. at 848. A prosecutor may argue the
evidence presented, emphasizing the strengths of the State's case and the weaknesses of
the defendant's arguments. Pribble, 304 Kan. at 837-38. But the prosecutor may not
misstate the evidence or argue facts that were never presented or established. See
Chandler, 307 Kan. at 675-79. In short, the prosecutor's comments must remain
"consistent with the evidence." Hall, 292 Kan. 841, Syl. ¶ 4.


       Hatfield asserts the prosecutor made numerous comments during closing argument
that were unsupported by or mischaracterized the evidence. Because these statements
require discussions of particular facts and inferences, we discuss each allegation before
considering whether the prosecutor's actions deprived Hatfield of a fair trial.


       "Suddenly blind"

       Hatfield asserts that the prosecutor erred when he described K.G. as being
rendered "suddenly blind" as a result of his injuries. This statement arose during the
prosecutor's discussion of K.G.'s retinoschisis—tears in the retinal layers, which
Dr. Anderst described as being caused by significant violent force—and Hatfield's theory,



                                             24
provided by Dr. Scheller, that this condition was caused by gradually increasing
intracranial pressure. The prosecutor argued:

               "The problem for the defense is that Ms. Hatfield has already told you that
       morning that [K.G. is] looking at her, he's making eye contact, he's able to see her, and
       then she clearly described during her care he's not able to see her because his eye has
       been torn apart by that violent action that all the experts agree occurs, with the exception
       of [Hatfield's expert]." (Emphasis added.)


The prosecutor continued this line of discussion when noting the implausibility that
K.G.'s injuries occurred several hours earlier while he was in Mother's care, arguing the
jurors should "[u]se your own experience and knowledge" and compare Hatfield's theory
with the fact K.G. is "just suddenly blind, and he suddenly has a subdural hematoma, and
he suddenly is unconscious, and he suddenly is having seizures. Is that reasonable?"
(Emphasis added.)


       Hatfield argues these statements are unsupported by the evidence, as no medical
evidence indicated that K.G. left her house blind. Rather, K.G. was first diagnosed with
retinoschisis and retinal hemorrhages about a week after his admittance to Children's
Mercy, and doctors never pinpointed exactly when K.G. became blind. Hatfield points
out that she only informed the detective and medical professionals that K.G. did not make
eye contact, not that he was unable to see.


       But Hatfield interprets the prosecutor's argument too literally. The prosecutor was
arguing the difference between K.G.'s condition early in the afternoon on January 31 and
shortly thereafter when he was taken to the hospital, asking the jurors to consider the
likely cause for such a drastic change. The prosecutor's statements did not
mischaracterize or misstate the evidence.




                                                    25
       Multiple medical opinions that K.G. suffered abusive head trauma

       Hatfield claims the prosecutor misled the jury when he indicated that K.G. had
been diagnosed by multiple doctors with abusive head trauma. As background, K.G.
received treatment at a minimum of three hospitals for his injuries: Overland Park
Regional Medical Center, Children's Mercy, and Madonna Hospital in Nebraska. Though
doctors at multiple institutions treated K.G., Dr. Scheller—Hatfield's expert—expressed
concern that K.G. never received a second opinion to verify his abusive head trauma
diagnosis. Instead, Dr. Scheller believed the physicians did not question K.G.'s diagnosis
once it was made. Hatfield's attorney emphasized this concern during her closing
argument.


       During rebuttal, the prosecutor sought to address this concern by indicating that
these three hospitals treated K.G. for abusive head trauma. The prosecutor argued:

               "[Defense attorney] talked to you about second opinions. There is no second
       opinion here.
               "Look at the evidence. He went to Overland Park Regional. The impression:
       Acute abusive head trauma.
               "He went to Children's Mercy. The impression: Acute abusive head trauma.
               "He went to Madonna Hospital in Nebraska, an acute abusive head trauma.
               "The same thing as Saint Luke's. [K.G. is] blind, he cannot walk, and he had all
       that brain damage due to what happened at [Hatfield's] home. That is the evidence."


       Hatfield argues these statements were misleading because there was no evidence
that Overland Park Regional, Children's Mercy, and Madonna Hospital performed
independent diagnoses. But again, she interprets the prosecutor's statements too narrowly.
The prosecutor did not argue that doctors at each facility diagnosed K.G. independently.
Instead, he pointed out that all three facilities agreed that K.G.'s injuries were consistent
with abusive head trauma. The prosecutor did not misstate the facts.




                                                  26
       Mother's texts concerning the Bumbo seat

       At trial, Hatfield argued the possibility that K.G.'s injuries were caused when he
wiggled out of the Bumbo seat on January 27—four days before he was taken to the
hospital—and that Mother's texts to Hatfield about the incident were an effort to cover up
his injuries. During closing argument, the prosecutor addressed that theory, asking the
jurors whether it was reasonable to interpret Mother's texts in such a way. The prosecutor
then pointed out that despite these texts, which the prosecutor interpreted as cautioning
Hatfield against keeping K.G. in an infant seat, Hatfield sent Mother a picture a few days
later with him in a Bumbo seat—a picture, the prosecutor argued, where it was not clear
if K.G. was strapped in correctly. The prosecutor noted that this did not really matter—it
was a "red herring"—though he implied that it undermined Hatfield's position that she
would never do something to put K.G. in harm's way. Accord State v. Hachmeister, 311
Kan. 504, 514-15, 464 P.3d 947 (2020) (recognizing that evidence, and inferences from
that evidence, may be referenced for limited purposes during closing argument).


       This line of discussion was perhaps inartfully crafted. But it was not, as Hatfield
asserts, an attempt to convict Hatfield through stacking of inferences or innuendo.
Instead, it was a permissible—albeit convoluted—analysis of a defense theory in light of
witnesses' testimony.


       Comments regarding the testimony of Dr. Nielsen and Dr. Scheller

       Hatfield also argues that the prosecutor mischaracterized the testimony of two
witnesses—Dr. Nielsen (who testified as an expert for the State) and Dr. Scheller (who
testified as an expert for the defense). Dr. Nielsen, the pediatric neuroradiologist at
Children's Mercy, estimated that K.G.'s January 31 CT scan showed blood between
approximately 12 hours and a couple of days old. During closing arguments, the
prosecutor described Dr. Nielson's testimony as finding the blood was "about 12 hours"
old. The prosecutor then contrasted Dr. Nielsen's isolated analysis with Dr. Anderst's


                                             27
explanation for why determining the age of blood through CT scans can often be
misleading. While the prosecutor's summary of Dr. Nielsen's analysis could have been
more comprehensive, a prosecutor is not required (nor is there time) to summarize every
aspect of a witness' testimony during closing argument. The prosecutor's statement that
Dr. Nielsen concluded the blood in K.G.'s CT scan was "about 12 hours" old was
consistent with the doctor's testimony.


       And the prosecutor's arguments regarding Hatfield's expert witness, Dr. Scheller,
were also permissible. Dr. Scheller's testimony at trial extended over the course of two
days, with Hatfield's direct examination of the witness beginning one afternoon and the
State's cross-examination beginning the next morning. During Dr. Scheller's direct
examination, he testified that he believed K.G.'s subdural hemorrhaging was a "recent,
very recent" development that had occurred on January 30 or 31, and he did not believe
the CT scan showed "old blood."


       The State asked the court reporter to prepare a transcript of Dr. Scheller's
testimony before it cross-examined him the following day. During cross-examination,
Dr. Scheller clarified that he believed K.G. had suffered an injury sometime in "October,
November, [or] December" to cause separation of the layers covering K.G.'s brain, even
if the actual separation was very recent. The State used the transcript to ask Dr. Scheller
about inconsistencies with his testimony the previous day. Hatfield asked to see a copy of
the transcript the State was using but did not otherwise object to this line of questioning.


       During closing argument, the prosecutor again pointed to what he believed were
inconsistencies in Dr. Scheller's testimony, implying the doctor may have altered his
position after talking with Hatfield's attorney following his direct examination. Contrary
to Hatfield's assertions, this discussion was fair argument based on the record and did not
mischaracterize Dr. Scheller's testimony or impermissibly comment on his credibility.



                                             28
       Neck contusion

       Lastly, Hatfield argues that the prosecutor misstated the facts, and thus misled the
jury, when he incorrectly stated that K.G.'s injuries included a neck contusion instead of a
contusion on the top of his head. We agree that the prosecutor's comments were not
supported by the evidence. But we do not find that these comments, when viewed in
context and in light of the trial as a whole, affected the outcome of the case.


       When he was taken to Children's Mercy, K.G. was treated for numerous injuries,
including subdural and subarachnoid hematomas, retinal and vitreous hemorrhaging in
both eyes, and retinoschisis. One of the only external manifestations of these injuries,
other than K.G.'s eyesight, was a contusion (i.e. swelling) on the top of his head. When
the prosecutor initially asked Dr. Anderst about these injuries during direct examination,
the attorney confused this top-of-the-head contusion with a neck contusion, asking with
reference to K.G.'s external symptoms, "If my recollection serves me, he didn't have
anything other than maybe a contusion on his neck?" Dr. Anderst responded, "That was
on top of his head." Hatfield did not object to this exchange.


       During closing argument, the prosecutor twice more indicated that K.G. suffered a
neck contusion (not a contusion on the top of his head). During the initial phase of the
prosecutor's closing argument, he summarized K.G.'s injuries, stating:


       "The findings were that [K.G.] presented to Overland Park Regional with a subdural
       hematoma. He had bleeding on the brain, and every medical professional that got up there
       in front of you over the course of this week said, 'That is not normal.' 'That is not
       supposed to happen.'
               "Not only did [K.G.] have one subdural hematoma, he had three. He had one on
       each side, and he had one on the rear of his head. He also had a contusion on the back of
       his neck.
               "[K.G.] had retinal hemorrhaging. Again, an injury that's serious. [K.G.] had
       hemorrhaging in the vitreous fluid of his eye, a serious injury.



                                                    29
               "The most serious of all, [K.G.] had retinoschisis. That is tearing of those eight to
       ten layers of the retina, which caused a cavity in both of his eyes, and that's significant.
       Even the defense expert says, 'That's a big deal.'" (Emphasis added.)


The prosecutor then continued to discuss the retinoschisis, emphasizing the degree of
force necessary to cause that injury.


       Hatfield's defense attorney did not mention the State's reference to a neck
contusion during her closing argument. And the prosecutor did not explain or reference
the supposed neck contusion again until his short rebuttal argument, when he again
summarized K.G.'s injuries, saying:


       "Look at your notes, and you will see the evidence is clear. [K.G.] had a subarachnoid
       hemorrhage. It's a serious internal hemorrhage. He had a subdural hematoma. He had
       retinal hemorrhaging. He had vitreous hemorrhaging. He had a neck contusion, and most
       importantly he had a retinoschisis." (Emphasis added.)


       Upon reviewing the context of these comments, we are confident they were
merely misstatements based on the prosecutor's mistaken recollection rather than
intentional efforts to mislead the jury. The prosecutor did not emphasize or even discuss
the swelling on K.G.'s neck (or head) beyond these two passing references. The
prosecutor's comments in this case are thus markedly different from the problematic
statements in Chandler, where the prosecutor misstated the facts and then argued
multiple inferences from her erroneous factual statements. See 307 Kan. at 675-77.


       Yet there can be little question that the prosecutor erred. There was no evidence
that K.G. suffered swelling on his neck—a symptom common when an infant has been
shaken. And even unintentional errors can color a jury's evaluation of the evidence. We
thus must consider whether the prosecutor's statements affected the outcome of the trial.
See 307 Kan. 657, Syl. ¶¶ 6-7.



                                                     30
       We conclude they did not. The issue at Hatfield's trial was not what injuries K.G.
suffered or whether they were inflicted by shaking, but rather when K.G.'s injuries arose
and who inflicted them. Indeed, everyone agreed that K.G. had a subarachnoid and
subdural hematomas, retinal and vitreous hemorrhages, and retinoschisis. The defense's
theory, which the jury apparently did not believe, was that these injuries were either the
result of a recent injury when K.G. was not at the daycare or a delayed manifestation of
an injury that occurred weeks or even months before. The prosecutor's erroneous
statement that K.G. had swelling on his neck rather than the top of his head had no
bearing on that question. We are convinced beyond a reasonable doubt that the
prosecutor's misstatements did not contribute to the jury's verdict.


   4. Hatfield has not shown multiple errors that would give rise to a claim of
      cumulative error.

       Hatfield argues that even if these alleged errors are not individually reversible,
their combination deprived her of a fair trial. See State v. Harris, 310 Kan. 1026, 1041,
453 P.3d 1172 (2019). But in cases where no error or only a single error is found, there
are no errors to accumulate and therefore no basis to reverse a conviction. See State v.
Gonzalez, 307 Kan. 575, 598, 412 P.3d 968 (2018); State v. Haberlein, 296 Kan. 195,
212, 290 P.3d 640 (2012). We have found only one error in this case—the prosecutor's
mistaken reference to a neck contusion (instead of a contusion on the top of his head). As
we have already explained, that error does not cause us to lose confidence in the jury's
verdict. Because we have found no other errors in our review, Hatfield's allegation of
cumulative error is without merit.


   5. Sufficient evidence supports Hatfield's aggravated-battery conviction.

       Lastly, Hatfield argues that the evidence presented at trial was insufficient to
support her aggravated-battery conviction. When a defendant challenges the sufficiency



                                             31
of the evidence, an appellate court reviews the evidence "in a light most favorable to the
State to determine whether a rational factfinder could have found the defendant guilty
beyond a reasonable doubt." State v. Rosa, 304 Kan. 429, Syl. ¶ 1, 371 P.3d 915 (2016).
The court does not reweigh the evidence, resolve evidentiary conflicts, or reassess
witness credibility. State v. Keel, 302 Kan. 560, 566, 357 P.3d 251 (2015).


       As Hatfield's impassioned argument on this point demonstrates, this was not a
clear case. Hatfield correctly notes that K.G. had little to no external symptoms of abuse,
and the various experts who testified disagreed when K.G.'s injuries occurred and
whether they were accidental or intentional. But the jury considered this evidence and
concluded that the State had shown beyond a reasonable doubt that Hatfield committed
aggravated battery. It is not the role of an appellate court to reweigh that evidence or
second-guess the jury's findings as long as there is evidence in the record supporting each
element of the crimes charged. See State v. Dobbs, 297 Kan. 1225, 1238, 308 P.3d 1258
(2013).


       To prove aggravated battery, the State was required to show that Hatfield
knowingly caused K.G. great bodily harm. K.S.A. 2020 Supp. 21-5413(b)(1)(A). There is
no question that K.G. suffered great bodily harm. Multiple experts testified that the nature
of K.G.'s injuries showed they were not accidental, but rather the result of abusive
trauma—in other words, that they were knowingly inflicted. And Dr. Anderst testified
that he believed K.G.'s symptoms presented themselves immediately after he had been
injured—when he was in Hatfield's care. When viewed in a light most favorable to the
State, sufficient evidence supports Hatfield's conviction.


       Affirmed.




                                             32